EXHIBIT 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, made, entered and effective this 1st day of January,
2003, by and between Custom Products Corporation, a Connecticut corporation,
with a principal place of business at 457 State Street, North Haven, Connecticut
06473 (hereinafter referred to as the “Company”) and Gerald H. Shaff, with an
address at 17 Whiting Farm Road, Branford, Connecticut 06405 (hereinafter
referred to as “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company is a wholly owned subsidiary of Bolt Technology
Corporation, a Connecticut corporation (“Bolt”, and together with its
subsidiaries and affiliates as they may exist from time to time, the “Bolt
Group”); and

 

WHEREAS, the Company desires to employ Employee and Employee desires to be
employed by the Company on the terms and conditions specified in this Agreement.

 

NOW, THEREFORE, in consideration of the above recitals and of the terms and
conditions and mutual promises herein contained, the parties agree as follows:

 

1.    Employment

 

Pursuant to the terms and conditions hereafter set forth, the Company employs
Employee as President of the Company and Employee hereby accepts such employment
with the Company.

 

2.    Term

 

Employment under this Agreement will commence on January 1, 2003 and shall
continue until December 31, 2004 (the “Expiration Date”), at which time this
Agreement shall expire, unless renewed or extended on terms mutually agreed in
writing by the Company and Shaff at least ninety (90) days prior to such
Expiration Date, or otherwise earlier terminated as provided for this Agreement.
Any continuation of employment of Employee by the Company after the Expiration
Date shall be on an “at will” basis unless otherwise agreed in writing.

 

3.    Compensation

 

For all services rendered by Employee during this Agreement, the Company shall
pay Employee an annual salary of not less than One Hundred Seventy Thousand
Dollars ($170,000.00), payable bi-weekly, in arrears, less normal deductions and
withholding for taxes and FICA. Employee shall be eligible for such
discretionary bonuses as may be determined by the Executive Compensation
Committee of Bolt from time to time in a manner consistent with



--------------------------------------------------------------------------------

the determination of bonuses for those executives who report to the President of
Bolt Technology Corporation.

 

4.    Duties

 

Employee shall perform for the Company those duties customarily associated with
his position as a senior management officer of a subsidiary of a publicly-held
company and which are reasonably necessary to the operation of the business of
the Company from the date hereof. Employee agrees to faithfully carry out his
duties as President of the Company, and, in particular, to faithfully and
diligently perform such tasks and duties as are reasonably required by the
Company from time to time. Employee shall devote his full business time, skills,
efforts and energies during normal business hours to achieve the foregoing
objectives. Employee shall not accept other employment nor permit such personal
interests as he may have to interfere with the performance of his duties
hereunder.

 

The Company agrees that Shaff may engage in certain non-competitive activities,
subject to the prior approval of the President of Bolt, provided that such
activities do not interfere with or detract from the growth of sales and profits
of the Company.

 

Employee shall perform such duties in accordance with and subject to such
policies, guidelines and directions as are consistent herewith and established
by the President of Bolt from time to time, including without limitation,
policies and procedures applicable to a publicly held company. Employee shall
report promptly to the President of Bolt any material operational matters and
confer with the President of Bolt as to the resolution thereof, if appropriate.

 

5.    Vacation

 

Each year, Employee shall be credited with and entitled to a paid vacation not
to exceed four (4) weeks per year. Employee shall additionally be entitled to
such paid holidays as are provided to senior level executives of Bolt. Unused
vacation shall not be carried over from year to year and there will be no
compensation associated with unused vacation. Shaff will be entitled to sick
leave with pay for short term illnesses.

 

6.    Death or Disability

 

If Employee dies while employed or becomes disabled, the Company’s obligations
under this Agreement shall terminate immediately and Employee’ estate, Employee
or Employee’s representative, as applicable, shall be entitled to any earned but
unpaid salary and unused vacation, but shall not be entitled to any further
payment or compensation. “Disabled” means an illness or physical or mental
disability, whether total or partial which continues for a period of more than
one hundred eighty (180) consecutive days.

 

2



--------------------------------------------------------------------------------

7.    Benefits

 

Employee shall participate in any deferred compensation, pension, health,
disability, stock option plan, or other similar program adopted by the Company
from time to time and at any time for the benefit of its employees, subject to
the particular terms and conditions of said programs as may be adopted and
amended at any time and from time to time.

 

8.    Business Expenses

 

Employee shall be entitled to reimbursement for all reasonable expenses properly
incurred by him in the performance of his duties hereunder. Employee shall be
reimbursed for such expenses in accordance with the Company’s standard expense
reimbursement procedures upon presentation of an itemized accounting for such
expenditures. The Company may reasonably limit, by resolution of the Board of
Directors, the amount of expenses Employee may incur on behalf of the Company.

 

9.    Termination for Cause

 

The Company may terminate Employee at any time and without advance notice for
cause. Cause for immediate termination shall be and include: (a) willful
misconduct; (b) offensive, indecent or abusive conduct towards the public or
other employees; (c) theft or misuse of property of the Company or any of the
Bolt Group; (d) knowing violation of any statute or regulation affecting the
business of the Company or any of the Bolt Group; (e) illegal use or possession
of narcotic drugs or contraband; (f) intoxication while on duty; (g)
insubordination; (h) breach of his obligations under this Agreement, including
without limitation, a breach of Paragraph 12, 14 or 15 hereof; or (i) derogating
or acting in a manner not reasonably in the best interest of the Company or any
of the Bolt Group. The term “willful misconduct” shall mean and include
disloyalty to the Company or any of the Bolt Group by self-dealing or competing
with the Company or any of the Bolt Group; misuse of customer lists; divulging
of trade secrets or confidential information of the Company or any of the Bolt
Group; failure to perform required duties or engaging in conflicts of interest
relating to the Company or any of the Bolt Group; or trading in securities of
the Company on non-public information or in violation of Company or Bolt
policies. “Insubordination” shall mean and include refusal to accept job
assignments consistent with his duties hereunder or refushal to follow
reasonable instructions or orders of the President of Bolt or the Board of
Directors of the Company or Bolt. In the event of termination for cause,
Employee shall not be entitled to any payments hereunder other than his earned
but unpaid salary to the date of termination and reimbursement of expenses
incurred prior to the date of termination.

 

10.    Termination Under General Conditions

 

This Agreement shall also terminate upon the occurrence of any one of the
following events: (a) cessation of the business of the Company; (b) the
execution of a written instrument

 

3



--------------------------------------------------------------------------------

by the parties hereto agreeing to the termination of this Agreement; or (c) the
dissolution of the Company. If Employee is terminated for any reason other than
1) cause pursuant to paragraph 9 above or 2) a voluntary termination by
Employee, Employee shall be entitled to severance pay equal to the payments that
would be due him as an employee for the duration of this Agreement, but not less
than three months pay. Such sums shall be payable to Employee on a bi-weekly
basis on the same terms and in the same manner as if he were still employed.

 

11.    Voluntary Termination

 

In addition to the rights provided in Paragraphs 9 and 10, if at any time
Employee is employed on an “at will” basis hereunder, the Company and Employee
shall have the option to terminate this Agreement, for any reason or no reason,
effective at any time upon ninety (90) days advance notice. In the event that
Employee serves notice, then at the Company’s option, he may be terminated
immediately, and he shall not be entitled to any salary payment or accrued
vacation payment after the date of notification.

 

12.    Confidentiality and Covenant Not to Disclose

 

(a)  Employee agrees that, by virtue of the performance of the normal duties of
his position with the Company and the Bolt Group and by virtue of the
relationship of trust and confidence between Employee and the Company and the
Bolt Group, he possesses certain data and knowledge of operations of the Company
and the Bolt Group which are proprietary in nature and confidential. Employee
covenants and agrees that he will not, at any time, whether during the term of
this Agreement or otherwise, reveal, divulge or make known to any person (other
than the Company or Bolt) or use for his own account, or for the benefit of any
other person or entity other than the Company and the Bolt Group, any
confidential or proprietary records, data, trade secrets, pricing policy, bid
amount, bid strategy, rate structure, personnel policy, method or practice of
obtaining or doing business by the Company or the Bolt Group, or any other
confidential or proprietary information whatsoever (the “Confidential
Information”), whether or not obtained with the knowledge and permission of the
Company or the Bolt Group and whether or not developed, devised or otherwise
created in whole or in part by the efforts of Employee. Employee further
covenants and agrees that he shall retain all such knowledge and information
which he shall acquire or develop respecting such Confidential Information in
trust for the sole benefit of the Company and the Bolt Group and their
successors and assigns.

 

(b)  Employee acknowledges and agrees that all computer programs and disks,
manuals, drawings, blueprints, letters, notes, notebooks, reports, books,
procedures, forms, documents, records or papers, or copies thereof, pertaining
to the operations or business of the Company and the Bolt Group made or received
by Employee or made known to him in any way in connection with his employment
and any other Confidential Information are and will be the exclusive property of
the Company and the Bolt Group. Employee agrees not to copy or remove any of the
above from the premises and custody of the Company, or disclose the contents
thereof to any other person or entity, or make use thereof for his own purposes
or for the benefit of any

 

4



--------------------------------------------------------------------------------

other person or entity, except as specifically authorized in writing by the
President of Bolt or the Board of Directors of the Company or Bolt or in
connection with the performance of his duties under this Agreement. Employee
acknowledges that all such computer programs and disks, papers and other
materials will at all times be subject to the control of the Company, and
Employee agrees to surrender and return the same to the Company upon request of
the Company, and in any event will surrender and return such no later than the
termination of Employee’ employment hereunder, whether voluntary or involuntary,
retaining no copies, together with all other property of the Company or its
subsidiaries in his possession. The Company may notify anyone employing Employee
at any time of this provision of this Agreement. The obligations of this
Paragraph 12 shall survive the termination of this Agreement.

 

13.    Inventions and Discoveries

 

Employee hereby assigns, transfers and conveys to the Company all of the
Employee’s right, title and interest to, and shall promptly disclose to the
President of Bolt and to the Board of Directors of the Company, all ideas,
inventions, discoveries or improvements (whether or not patentable) conceived or
developed solely, or jointly with others, by Employee during his term of
employment, (a) which relate directly or indirectly to the business of the
Company or any of the Bolt Group as conducted at any time during his term of
employment; (b) which relate to the actual or anticipated research or
development activities of the Company or any of the Bolt Group; (c) which result
from any work performed by Employee for the Company or any of the Bolt Group; or
(d) for which Confidential Information of the Company or any of the Bolt Group
was used. Upon the request of the Company, Employee shall execute and deliver to
the Company any and all instruments, documents and papers, give evidence and do
any and all other acts which the Company deems necessary or desirable to
document such assignment, transfer and conveyance, or to enable the Company to
file and prosecute applications for, and to acquire, maintain and enforce, any
and all patents, trademark registrations or copyrights under United States or
foreign law with respect to any such discoveries, or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright. The Company will be responsible for the preparation of any such
instruments, documents and papers and shall reimburse Employee for all
reasonable expenses incurred by him in complying with the provisions of this
Paragraph 13; provided, Employee shall not be entitled to any further
compensation or consideration for performance of his obligations under this
Paragraph 13. The obligations of Employee under this Paragraph 13 shall survive
the termination of this Agreement.

 

14.    Non-Interference Covenant

 

Employee covenants and agrees that he will not, at any time, whether during the
term of this Agreement or otherwise, directly or indirectly, for whatever
reason, whether for his own account or for the account of any other person,
firm, corporation or other organization (i) solicit, employ, deal with or
otherwise interfere with any of the Company’s or any of the Bolt Group’s
contracts or relationships with any employee, officer, director or any
independent contractor, whether the person is employed by or associated with the
Company or any of the Bolt Group on

 

5



--------------------------------------------------------------------------------

the date of this Agreement or at any time during or after the expiration of the
term of employment; or (ii) solicit, accept, deal with or otherwise interfere
with any of the Company’s or any of the Bolt Group’s contracts or relationships
with any independent contractor, customer, client or supplier of the Company or
any of the Bolt Group. The provisions of this Paragraph 14 shall survive the
termination of this Agreement.

 

15.    Non-Competition Agreement

 

(a)  Employee absolutely and unconditionally covenants and agrees with the
Company and Bolt that, from the period commencing on the date of this Agreement
and continuing for one (1) year after the termination of his employment with the
Company whether under this Agreement or otherwise (the “Non-Competition
Period”), Employee will not, anywhere in the Restricted Area (as defined in
subparagraph (c) below), either directly or indirectly, solely or jointly with
any other person or persons, as an employee, consultant, or advisor (whether or
not engaged in business for profit), or as an individual proprietor, partner,
shareholder, director, officer, joint venturer, investor, lender, or in any
other capacity, compete with the business of the Company or any of the Bolt
Group as conducted as of the date of execution of this Agreement or as conducted
during the Non-Competition Period.

 

(b)  As used in this Paragraph 15, the term “compete” shall mean engaging,
participating, or being involved in any respect in the business of, or
furnishing any aid, assistance or service of any kind to any person in
connection with the distribution, sale, marketing or distribution of (i)
industrial clutches, brakes and sub-fractional horsepower electric motors, (ii)
marine seismic energy sources, related electrical connectors, hydrophone,
pressure transducers, cable terminations and umbilicals, or (iii) any product or
service of the Company or any of the Bolt Group or related products or services
similar to the products or services at any time, sold, marketed or merchandised
by the Company or any of the Bolt Group; provided, however, that the acquisition
of up to five percent (5%) of the outstanding capital stock of any publicly
traded company solely for the purpose of investment shall not be considered to
be in competition with such business.

 

(c)  As used in this Paragraph 15, the term “Restricted Area” shall mean the
United States and any country, province, district, island or possession located
outside the United States in which the Company does business during the
Non-Competition Period. The parties intend for this restriction to be a series
of separate covenants, one for each and every county of each and every state of
the United States and each and every country, province, district, island or
possession outside of the United States to the extent covered by this Paragraph.
Notwithstanding anything contained in this Section to the contrary, if the
period of time or the geographical area specified in this subparagraph (c)
should be determined by a court of competent jurisdiction to be unreasonable in
any judicial proceeding, then the parties agree that the provisions shall remain
in full force and effect for the greatest time period and in the greatest area
that would not render it unenforceable.

 

6



--------------------------------------------------------------------------------

(d)  If a court or arbitration panel concludes through appropriate proceedings
that Employee has breached the covenant set forth in this Paragraph 15, the term
of the covenant shall be extended for a term equal to the period for which
Employee is determined to have breached the covenant. The provisions of this
Paragraph 15 shall survive the termination of this Agreement.

 

16.    Breach by Employee

 

It is expressly understood, acknowledged and agreed by Employee that (i) the
restrictions contained in Paragraphs 12, 13, 14 and 15 of this Agreement are
given in consideration of the Company’s agreements contained herein, including
without limitation, the obligation to pay severance as set forth in Paragraph 11
above, and represent reasonable and necessary protections of the legitimate
interests of the Company and the Bolt Group and that his failure to observe and
comply with his covenant and agreements in those Paragraphs will cause
irreparable harm to the Company and the Bolt Group; (ii) it is and will continue
to be difficult to ascertain the nature, scope and extent of the harm; and (iii)
a remedy at law for such failure by Employee will be inadequate. Accordingly, it
is the intention of the parties that, in addition to any other rights and
remedies which the Company may have in the event of any breach of those
paragraphs, the Company and the Bolt Group shall each be entitled, and each is
expressly and irrevocably authorized by Employee, to demand and obtain specific
performance including without limitation, temporary and permanent injunctive
relief, and all other appropriate equitable relief against Employee, in order to
enforce against Employee, or in order to prevent any breach or any threatened
breach by Employee of, the covenants and agreements contained in those
paragraphs.

 

17.    Notices

 

Any notices required or permitted to be given under this Agreement shall be
sufficient if in writing, and if sent by certified mail, return receipt
requested, national overnight courier or hand delivered, to the last residence
of Employee provided by Employee to the Company, or to the principal office of
the Company, and shall be deemed given as of the date of receipt or refusal to
receive.

 

18.    Applicable Law

 

This Agreement shall be governed and construed in accordance with the laws of
the State of Connecticut.

 

19.    Waiver of Breach

 

The waiver by the Company or by Employee of a breach of any provision of this
Agreement at any one time or times shall not operate or be construed as a waiver
of any prior or subsequent breach by any of the parties hereto.

 

7



--------------------------------------------------------------------------------

20.    Binding Effect

 

The terms of this Agreement shall be binding upon and inure to the benefit of
the parties hereto, to their respective personal representatives, heirs,
successors or assigns.

 

21.    Severability

 

In the event that any court of competent jurisdiction shall finally determine
that any provision, or any portion thereof, contained in this Agreement shall be
void or unenforceable in any respect, then such provision shall be deemed
limited to the extent that such court determines it enforceable, and as so
limited shall remain in full force and effect. In the event that such court
shall determine any such provision, or portion thereof wholly unenforceable, the
remaining provisions of this Agreement shall nevertheless remain in full force
and effect, provided that the severing of such provision, or portion thereof
will not materially change the substance of this Agreement.

 

22.    Integration

 

This Agreement contains the entire agreement between the parties hereto with
respect to the employment relationship contemplated herein and supersedes and
replaces in its entirety the prior employment agreement for Employee dated
January 6, 1998, which shall be of no further force and effect, and supersedes
all previous representations, negotiations, commitments or writings with respect
hereto.

 

23.    Usage

 

Any term used in a singular or plural or masculine, feminine or neuter shall be
read as the proper reading requires.

 

24.    Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, the
Company acting herein by its duly authorized officer; all as of the day and year
first written above.

 

 

/s/    Gerald H. Shaff

--------------------------------------------------------------------------------

Gerald H. Shaff

CUSTOM PRODUCTS CORPORATION

By:

 

/s/    Raymond M. Soto

--------------------------------------------------------------------------------

    Raymond M. Soto     Chairman

 

9